     Case 2:17-cr-00182-TOR          ECF No. 103   filed 01/21/20   PageID.396 Page 1 of 12


1    Amy H. Rubin
     Federal Defenders of Eastern Washington and Idaho
2
     10 N Post Suite 700
3    Spokane, Washington 99201
     (509) 624-7606
4
     Attorneys for the Defendant
5

6                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
7
                            The Honorable THOMAS O. RICE
8
     United States of America,                          No. 2:17-CR-0182-TOR-2
9
                        Plaintiff,                      SENTENCING RECOMMENDATION
10       v.

11   David R. Bishop,

12                      Defendant.

13

14

15

16

17

18

19

20

21

22

23

24   SENTENCING RECOMMENDATION

                                                    1
     Case 2:17-cr-00182-TOR      ECF No. 103   filed 01/21/20   PageID.397 Page 2 of 12


1          Sometimes screening your calls is for the best. And that is precisely what David
2
     Bishop should have done when he received call after call after call from James T.
3
     McGuire who was being held in the county jail ordering David what to do, where to go
4
     and who to talk to.
5
           I.       Background
6

7            Between the dates of April 8, 2017 and May 4, 2017, Mr. McGuire maintained

8    regular contact with David Bishop instructing him to clean out his residence, telling him
9
     to go to his home, ordering him grab the drugs and instructing him who to sell the drugs
10
     to. While both David and McGuire were charged as co-defendants in the underlying
11
     matter, they both played two very different roles and should be sentenced very
12
     differently.
13

14         Mr. Bishop was arrested on October 31, 2017 pursuant to a warrant and transported

15   from Wenatchee to Spokane. He appeared for his arraignment on October 31, 2017 and
16
     was arrested shortly after his court appearance. He has been compliant since his release
17
     from custody over 2 years ago.
18
           After his arrest, David returned to Wenatchee and within a few weeks of his arrest
19
     began working at Papa Murphy’s pizza. He quickly moved up with the company and is
20

21   one of their most valued employees. In addition to working full-time, Mr. Bishop began

22   community service work by delivering extra pizzas to the local firemen and firewomen
23
     and to Lighthouse Ministries which is a homeless shelter and soup kitchen in Wenatchee.
24   SENTENCING RECOMMENDATION

                                                2
      Case 2:17-cr-00182-TOR        ECF No. 103      filed 01/21/20   PageID.398 Page 3 of 12


1    He has also been mentoring high school students helping them prepare for college and
2
     life.
3
             David cannot change his involvement with this case, but he has tried to give back
4
     every day since his release from custody. He is truly more valuable to this community by
5
     being in the community versus being apart from it.
6

7            II.   Discussion

8            David respectfully recommends a time served, followed by 5 years of supervision.
9
      At sentencing, the Sentencing Reform Act instructs courts to impose only what is
10
      necessary to achieve the Act’s goals – the bare minimum and nothing more. U.S. v.
11
      Ressam, 679 F.3d 1069, 1089 (9th Cir. 2012)(“[a] substantively reasonable sentence is
12
      one that is ‘sufficient, but not greater than necessary”)(quoting 18 U.S.C. §
13

14    3553(a)(emphasis added)) 1.

15      Although guideline ranges are relevant, the Supreme Court bars district courts “from
16
     presum[ing] that the Guideline range is reasonable,” Gall v. U.S., 552 U.S. 38, 49–50
17
     (2007); instead, sentencing judges must focus on deterrence, retribution, incapacitation,
18

19

20

21

22

23                 1
                       Mr. Bishop reserves the right to supplement his sentencing recommendation if
     needed.
24   SENTENCING RECOMMENDATION

                                                      3
     Case 2:17-cr-00182-TOR        ECF No. 103      filed 01/21/20   PageID.399 Page 4 of 12


1    and rehabilitation. See 18 U.S.C. § 3553(a)(1), (2)(A)–(D);2 see also Rita v. U.S., 551 U.S.
2
     338, 366 (2007) (Stevens, J., concurring) (noting guidelines are “truly advisory”). With
3
     that discretion, courts are “free to make [their] own reasonable application of the §
4
     3553(a) factors, and to reject (after due consideration) the advice of the Guidelines”—
5
     which should not have “any thumb on the scales.” Kimbrough, 552 U.S. 85, 113 (2007)
6

7    (Scalia, J., concurring) (emphasis added).

8          A. Minor Role
9
           David played a minor role in this offense. David was not involved with McGuire’s
10
     drug distribution business prior to the phone calls that occurred between April 8, 2017
11
     and May 4, 2017. He was not a part of the McGuire’s drug distribution prior to April 8,
12
     2017 or after May 4, 2017. The man calling the shots was James McGuire. Every phone
13

14   call from the jail was McGuire telling David what to do, where to go and who would be

15   coming by to purchase drugs. McGuire’s role in this drug distribution is far more
16

17

18
               “Deterrence, incapacitation, and rehabilitation are prospective and societal—each looks
19
       forward and asks: What amount and kind of punishment will help make society safe? In contrast,
20
       retribution imposes punishment based upon moral culpability and asks: What penalty is needed to
21
       restore the offender to moral standing within the community?” United States v. Cole, 2008 WL
22
       5204441, at *4 (N. D. Ohio Dec. 11, 2008).
23

24   SENTENCING RECOMMENDATION

                                                     4
     Case 2:17-cr-00182-TOR      ECF No. 103    filed 01/21/20   PageID.400 Page 5 of 12


1    significant and far more substantial. In comparison to David, he was the leader and the
2
     organizer.
3
           To treat these two individuals, the same would be a travesty. David and
4
     McGuire’s role are not the same. One was in charge and one was simply following
5
     orders. Both the guidelines and 18 U.S.C. § 3553 allow this Court to evaluate the role of
6

7    the individual and sentence according to that role. Counsel respectfully requests a

8    variance based on David’s role versus that of McGuire
9
           B. Post-Conviction Rehabilitation
10
           The most accurate way of measuring one’s commitment to change is not by what
11
     he or she has done that was expected of them, but by what they continue to do that is not.
12
     Since arraignment, David has established a perfect compliance record:
13

14         No pretrial violations

15         Employed full-time
16
           Completely free from drug relapse
17
           Community involvement
18
           When David met with the state law enforcement officer in May or June of 2017
19
     regarding his involvement in the instant matter, he was led to believe there would be no
20

21   charges. From that conversation he thought he was free to move forward with his life and

22   so he did. He made plans in the fall of 2017 to fly to Louisiana to volunteer for hurricane
23
     relief efforts as a result of the destruction and damage caused by Hurricane Maria. He
24   SENTENCING RECOMMENDATION

                                                 5
     Case 2:17-cr-00182-TOR       ECF No. 103     filed 01/21/20   PageID.401 Page 6 of 12


1    was scheduled to leave for Louisiana the day after his arrest in the federal case. In fact,
2
     one of the law enforcement officers transporting him from Wenatchee to Spokane
3
     assisted him in getting a refund for his ticket.
4
           David is known by his family and friends for his big heart and willingness to help
5
     others. Most of the time, these decisions result in good things, but there are times when
6

7    the decision to help a friend has put David at risk. And the case before this Court is

8    exactly that.
9
           There is no excuse for what David did in this case, but as indicated above he is
10
     trying to turn a poor decision into a good one. He was employed within a couple of weeks
11
     of his release and he has never looked back. The door that opened with this case has been
12
     something David feels has turned into something very positive. He loves working for
13

14   Papa Murphy’s, but more than that he loves what he has been able to do with the

15   assistance of such an amazing business and group of people.
16
           To be able to deliver extra food to the homeless shelter and to firemen and
17
     firewomen in the community feels good. He does this every week on his off time because
18
     of the difference it makes to others. To know that you are helping either those in need or
19
     those that serve your community is something David is very proud of. Further, David
20

21   feels very strongly about helping veterans who are a part of the Wenatchee community.

22   He often buys them pizza out of his own pocket to thank them for their service to our
23
     country.
24   SENTENCING RECOMMENDATION

                                                   6
     Case 2:17-cr-00182-TOR        ECF No. 103   filed 01/21/20   PageID.402 Page 7 of 12


1          In addition to the community program he has created with Papa Murphy’s, David
2
     takes great pride in the work he has done with the younger people that are working with
3
     Papa Murphy’s. He has mentored multiple kids by either helping them prepare for
4
     college or by offering his friendship to kids who do not necessarily have the most stable
5
     home life. Recently, he was able to donate a car to a student that needed assistance in
6

7    getting back and forth to school. This type of mentorship means something to both

8    David and to the students who have been able to make positive changes as a result of
9
     David’s mentoring.
10
           David’s work extends beyond his community and his family would talk about the
11
     kindness and the importance of presence in their lives. His cousin’s daughter recently
12
     wanted to start taking piano lessons, but her family was not able to afford a piano. David
13

14   took it upon himself to purchase a piano for his niece so she would be provided with an

15   opportunity to learn music.
16
           David’s involvement with the co-defendant and drug distribution is inexcusable.
17
     He understands this with all of his heart. Everything David has done since his release in
18
     this case is important in considering an appropriate sentence. Since Koon v. United States,
19
     116 S. Ct. 2035 (1996), there exists a long life of cases supporting post offense
20

21   rehabilitation as a valid basis for departure and/or variance from the sentencing

22

23

24   SENTENCING RECOMMENDATION

                                                  7
     Case 2:17-cr-00182-TOR           ECF No. 103        filed 01/21/20     PageID.403 Page 8 of 12


1    guidelines.3 Even if the guidelines were a valuable starting point, David’s extraordinary
2
     rehabilitation merits a downward variance.
3
            C.      The need to treat the co-defendants differently
4
            The Court may be concerned that a sentence of probation would differ too much
5
     from the sentence imposed on co-defendant James McGuire. That difference is
6

7    warranted.

8           Two pillars of the Sentencing Reform Act are recidivism and rehabilitation. See 18
9
     U.S.C. § 3553(a)(2)(B), (D). During the pretrial phase on the state case, McGuire
10
     showed he is a higher risk of recidivism than David with little chance of rehabilitation.
11
     Specifically, McGuire was released from state custody on May 10, 2017. He posted bail
12
     on the new charges he was facing. Two days later, McGuire was contacted at his
13

14   residence by DOC. Initially, he did not answer the door. Eventually, DOC contacted

15   McGuire at the home he said he was not at and searched the home. DOC located a large
16
     amount of marijuana in his bedroom that was well over the legal limit. He was arrested on
17
     DOC violations and booked into jail. And this was all 2 days after he bailed out on the
18

19

20
                     3 See, e.g., United States v. Sally, 116 F.3d 76 (3rd Cir. 1997); United States v. Brock, 108
21   F.3d 31 (4th Cir. 1997);
                     United States v. Rudolph, 190 F.3d 720 (6th Cir. 1999); United States v. Core, 125 F.3d 74
22     nd
     (2 Cir. 1997);
                     United States v. Townsend, 178 F.3d 558 (D.C. Cir 1999); United States v. Sims, 174 F.3d
23   911 (8th Cir. 1999)
                United States v. Green, 152 F.3d 1202 (9th Cir. 1998).
24   SENTENCING RECOMMENDATION

                                                          8
     Case 2:17-cr-00182-TOR      ECF No. 103    filed 01/21/20   PageID.404 Page 9 of 12


1    state charges. Within 2 days, he violated his conditions of release, his DOC conditions
2
     and charged with illegal possession of marijuana.
3
           David arrives at sentencing in a vastly different boat. He has established that he
4
     can and will avoid drugs, he can comply with conditions of release, has maintained lawful
5
     employment and has volunteered his time with the community. He therefore arrives at
6

7    sentencing with a minimal likelihood of recidivism – David presents less danger to the

8    community than McGuire. The reality is he presents no danger.
9
           Courts most often worry about disparity, treating similar defendants differently.
10
     But courts are more and more recognizing the false-uniformity trap: treating different
11
     defendants alike based on nothing more than drug-weights. See U.S. v. Ibarra-Sandoval,
12
     265 F. Supp. 3d 1249, 1256 (D.N.M. 2017); U.S. v. Cabrera 567 F. Supp. 2d 271, 273 (D.
13

14   Mass 2008) (“False uniformity occurs when we treat equally individuals who are not

15   remotely equal because we permit a single consideration, like drug quantity, to mask other
16
     important factors.”).
17
           D. Supervision provides deterrence
18
       Some defendants have little to lose and supervision provides little deterrence. That is
19
     not the case here. Mr. Bishop has a full-time job that offers him medical insurance and
20

21   with his recent medical issues he has every reason to comply—continue complying—

22   with the Court’s rules. Further he has established himself in a community that counts on
23
     him – the shelter, firefighters, students, the homeless and veterans. Supervision will be a
24   SENTENCING RECOMMENDATION

                                                 9
     Case 2:17-cr-00182-TOR      ECF No. 103   filed 01/21/20   PageID.405 Page 10 of 12


1    hammer the Court continues to wield if Mr. Bishop fails to remain clean, sober,
2
     employed, and caring for his community.
3
       A lengthy sentence is unnecessary for deterrence; supervision will perform that role
4
     ably.
5
             III.   Conclusion
6

7      Based on the foregoing, counsel for Mr. Bishop respectfully requests the Court follow

8    the recommendation provided in this memorandum.
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   SENTENCING RECOMMENDATION

                                                10
     Case 2:17-cr-00182-TOR    ECF No. 103   filed 01/21/20   PageID.406 Page 11 of 12


1    Dated: January 21, 2020
2
                                             Respectfully Submitted,
3
                                             S/Amy H. Rubin
4                                            Amy H. Rubin, GA 618349
                                             Attorneys for David Bishop
5                                            Federal Defenders of
                                             Eastern Washington and Idaho
6
                                             10 N Post Suite 700
7                                            Spokane, Washington 99201
                                             (509) 624-7606
8                                            (509) 747-3539
                                             Email: Amy_Rubin@fd.org
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24   SENTENCING RECOMMENDATION

                                              11
     Case 2:17-cr-00182-TOR     ECF No. 103    filed 01/21/20   PageID.407 Page 12 of 12


1                              CERTIFICATE OF SERVICE
2         I hereby certify that on January 21, 2020, I electronically filed the foregoing with
3
     the Clerk of the Court using the CM/ECF System which will send notification of such
4
     filing to the following: PATRICK CASHMAN, Assistant United States Attorney.
5
                                               S/Amy H. Rubin
6                                              Amy H. Rubin, GA 618349
                                               Attorneys for David Bishop
7
                                               Federal Defenders of
8                                              Eastern Washington and Idaho
                                               10 N Post Suite 700
9                                              Spokane, Washington 99201
                                               (509) 624-7606
10
                                               (509) 747-3539
11                                             Email: Amy_Rubin@fd.org

12

13

14

15

16

17

18

19

20

21

22

23

24   SENTENCING RECOMMENDATION

                                                12
